Citation Nr: 0325880	
Decision Date: 10/01/03    Archive Date: 10/15/03

DOCKET NO.  02-11 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for scars of the 
left eyebrow.

2.  Entitlement to an increased evaluation for scars of the 
left temple.

ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


REMAND

On June 11, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

		
1.  Obtain and associate with the claims 
folder the color photographs of the 
veteran taken in connection with the May 
15, 2003, VA skin examination.
2.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination for 
diseases of the skin to determine the 
nature and extent of disability 
represented by the veteran's service-
connected scars of the left temple and 
about the eye.  If the May 15, 2003, VA 
examination color photographs of the 
veteran are not available, or if 
available and the current examiner feels 
that additional photographs would be 
helpful, color photographs should be 
obtained of the veteran's head/face.
The examination should be performed by a 
dermatologist.  If the examiner who 
performed the examination of May 2003 is 
a dermatologist and is available, he 
should perform the examination.  The 
examination report should confirm that 
the examiner is a dermatologist.
The examination is to focus on scars of 
the left temple and about the left eye, 
for which, the examiner should be 
advised, service connection is already in 
place.  Service connection has not been 
established for any other scar of the 
face.
All tests and studies thought necessary 
by the examiner should be performed.
In the examination report, all findings 
should be stated separately for each scar 
(i.e., scar of the left temple and scar 
about the left eye).
In the examination report, the examiner 
should state
(A)  whether the scar of the left temple 
and the scar about the left eye, 
respectively, (i) are of slight degree, 
or (ii) are of moderate degree and 
disfiguring, or (iii) are severe (and if 
so, whether they also produce a marked or 
unsightly deformity of the eyelids or 
auricles), or (iv) represent a complete 
or an exceptionally repugnant deformity 
of one side of the face or a marked or 
repugnant bilateral disfigurement, or (v) 
both display the characteristics 
enumerated in (iv) and involve tissue 
loss and cicatrization with marked 
discoloration or color contrast, or the 
like.  The characteristics set out in (i) 
through (v) are not all mutually 
exclusive.  Each scar should be described 
in the examination report in terms of 
each of the characteristics in (i) 
through (v) that it displays.
(B)  whether the scar of the left temple 
and the scar about the left eye, 
respectively, (i) have one 
"characteristic of disfigurement," or 
(ii) have visible and palpable tissue 
loss and either gross distortion and 
asymmetry of one feature (forehead or 
eyes, including eyelids) or (iii) have 
two or three "characteristics of 
disfigurement," or (iv) have four or 
five "characteristics of 
disfigurement," or (v )have six or more 
"characteristics of disfigurement."  
The characteristics set out in (ii) may 
coexist with one or more 
"characteristics of disfigurement," and 
if a scar displays both types of 
characteristics, the examination report 
should so note.
The "characteristics of disfigurement" 
are (1) scar of 5 or more inches (13 or 
more cm.) in length, (2) scar of at least 
one-quarter of an inch (0.6 cm.) wide at 
the widest part, (3) surface contour of 
scar elevated or depressed on palpation, 
(4) scar adherent to underlying tissue, 
(5) skin hypo- or hyper-pigmented in an 
area exceeding six square inches (39 sq. 
cm.), (6) skin texture abnormal 
(irregular, atrophic, shiny, scaly, etc.) 
in an area exceeding six square inches 
(39 sq. cm.), (7) underlying soft tissue 
missing in an area exceeding six square 
inches (39 sq. cm.), and (8) skin 
indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).  
For each scar (of the left temple and 
about the left eye, respectively), the 
examination report should state whether 
each characteristic of disfigurement is 
present or absent.
Send the claims folder to the examiner 
for review of pertinent documents 
therein.


After the development requested above has 
been completed to the extent possible, 
the RO should again review the record.  
If any benefit sought on appeal remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





